Case 3:11-md-02244-K Document 961 Filed 01/04/19                 Page 1 of 2 PageID 37822


                                                                           &(57,),('$758(&23<
                              UNITED STATES JUDICIAL PANEL .$5(10,7&+(//&/(5.
                                           on            
                               MULTIDISTRICT LITIGATION     By s/*THOMAS DREW
                                                                               DEPUTY CLERK
                                                                      U.S. DISTRICT COURT, NORTHERN
                                                                             DISTRICT OF TEXAS
IN RE: DEPUY ORTHOPAEDICS, INC.,                                                January 4, 2019
PINNACLE HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                                   MDL No. 2244



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −307)



On May 23, 2011, the Panel transferred 3 civil action(s) to the United States District Court for the
Northern District of Texas for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 787 F.Supp.2d 1358 (J.P.M.L. 2011). Since that time, 1,727 additional action(s)
have been transferred to the Northern District of Texas. With the consent of that court, all such
actions have been assigned to the Honorable James Edgar Kinkeade.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Texas and assigned to
Judge Kinkeade.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Texas for the reasons stated in the order of May 23, 2011, and, with the consent
of that court, assigned to the Honorable James Edgar Kinkeade.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Texas. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:
   Jan 04, 2019


                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case 3:11-md-02244-K Document 961 Filed 01/04/19      Page 2 of 2 PageID 37823




 IN RE: DEPUY ORTHOPAEDICS, INC.,
 PINNACLE HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION                                                        MDL No. 2244



                   SCHEDULE CTO−307 − TAG−ALONG ACTIONS



   DIST     DIV.      C.A.NO.      CASE CAPTION


 ALABAMA NORTHERN

   ALN        2      18−01555      Covert v. Johnson & Johnson Inc et al

 CALIFORNIA CENTRAL

   CAC        2      18−07736      Sherry Kinne v. DePuy Orthopaedics, Inc. et al
   CAC        2      18−09243      Mary E. Knoebel v. DePuy Orthopaedics, Inc. et al
   CAC        2      18−09244      Lisa Mills v. Depuy Orthopaedics, Inc. et al

 CALIFORNIA NORTHERN

   CAN        3      18−05867      Pisani, Sr. v. Johnson & Johnson Services, Inc. et al
   CAN        4      18−05866      Austin et al v. Johnson & Johnson Services, Inc. et al
   CAN        4      18−05868      O'Brien et al v. Johnson & Johnson Services, Inc. et al
   CAN        4      18−05869      Bickman et al v. Johnson & Johnson Services, Inc. et al
   CAN        4      18−05870      Airheart et al v. Johnson & Johnson Services, Inc. et al
   CAN        4      18−06848      Reinecke v. DePuy Orthopaedics, Inc. et al
   CAN        4      18−06850      Sutherland v. DePuy Orthopaedics, Inc. et al

 CONNECTICUT

    CT        3      18−02002      Dickinson v. Depuy Orthopaedics, Inc.

 MARYLAND

   MD         1      18−03688      Kruger et al v. Johnson & Johnson et al

 MICHIGAN EASTERN

   MIE        2      18−13420      Swedorski et al v. DePuy Orthopaedics, Inc. et al

 PENNSYLVANIA EASTERN

   PAE        5      18−04569      STOUDT et al v. DEPUY ORTHOPAEDICS, INC. et al
